Name: Decision of the European Central Bank of 23 December 1999 on the approval of the volume of coin issuance in 2000 (ECB/1999/11)
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  monetary economics;  production
 Date Published: 2000-01-07

 Avis juridique important|32000D0009Decision of the European Central Bank of 23 December 1999 on the approval of the volume of coin issuance in 2000 (ECB/1999/11) Official Journal L 004 , 07/01/2000 P. 0018 - 0019DECISION OF THE EUROPEAN CENTRAL BANKof 23 December 1999on the approval of the volume of coin issuance in 2000(ECB/1999/11)(2000/9/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Treaty establishing the European Community (hereinafter referred to as the "Treaty") and in particular to Article 106(2) thereof;(1) Whereas the European Central Bank (ECB) has the exclusive right to approve the volume of coins issued by the Member States as from 1 January 1999;(2) Whereas Member States have submitted to the ECB for approval their estimates of the volume of national coins to be issued in 2000, supplemented by explanatory notes on the forecasting methodology,HAS ADOPTED THIS DECISION:Article 1Approval of the volume of national coins to be issued in 2000The ECB hereby approves the volume of coins to be issued by the participating Member States in 2000 as described in the following table:>TABLE>Article 2Final provisionsThis Decision is addressed to the participating Member States.This Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main, 23 December 1999.The President of the ECBWillem F. DUISENBERG